DETAILED ACTION
This action is in response to an amendment to application 16/930005, filed on 7/15/2020. Claims 1-23 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2012/0143570, hereinafter “Austin.”
Regarding claim 1, Austin anticipates “A computerized method for creating agent profiles, the method comprising:
storing, by a computing device, agent analysis data in a data store, the agent analysis data including: a plurality of agent indicators, a plurality of attributes, and a plurality of synthesis rules, each synthesis rule specifying: at least one associated input attribute of the plurality of attributes, at least one associated output attribute of the plurality of attributes, at least one computational operation to perform on an attribute-specific value associated with the at least one associated input attribute, the computational operation yielding at least one output attribute-specific value for at least one of the at least one associated output attribute, and an output agent association, the output agent association indicating an assignment of the output attribute-specific value to one of a source agent and a subject agent; (see, e.g., Austin, para. 94 "While XML provides support for the portable encoding of data, it is limited to information that can be organized within hierarchical relationships. A common engineering task, which is the synthesis information from multiple data sources, can be a problematic situation for XML as a synthesized object may or may not fit into a hierarchical (tree) model. A graph, however, does fit into a hierarchical model, and thus the Resource Description Framework (RDF) is used for such purpose."; para. 95, "RDF is a graph-based assertional data model for describing the relationships between objects and classes in a general but simple manner. The primary uses of RDF are to encode metadata-information, such as the title, author, and subject about Web resources, and to designate at least one understanding of a schema that is sharable and understandable. The graph-based nature of RDF means that it can resolve circular references, an inherent problem of the hierarchical structure of XML.")
receiving, by the computing device, an assertion signal from at least one source agent, the assertion signal comprising: an identification of a source agent indicator from the plurality of agent indicators, an identification of a subject agent indicator from the plurality of agent indicators, an identification of a first attribute from the plurality of attributes, and an identification of a first attribute-specific value; (see, e.g., Austin, para. 157, ''The systems engineering projects usually are developed in layers, beginning with the development of requirements for the "big picture view" held by the project stakeholders, and finishing with component-level requirements. FIG. 10 shows, for example, the flowdown of requirements and tentative designs in the V-Model of System Development. Source requirements are derived from stakeholder needs. Each stage of the decomposition process places additional constraints on the space of acceptable design solutions. For example, engineering analyses/simulations often lead to additional (derived) requirements.")
applying a synthesis rule of the plurality of synthesis rules based on at least one of: the identification of the source agent indicator, the identification of the subject agent indicator, the identification of the first attribute, and the identification of the first attribute specific value, wherein applying the synthesis rule includes performing the at least one computational operation associated with the synthesis rule to yield the at least one output attribute-specific value; (see, e.g., Austin, para. 138, "FIG. 6 shows the role that sensing and design rule checking will play in ontology-enabled traceability support for systems management. In engineering object development, which is a left-to-right flow of activities in FIG. 6, requirements are satisfied through the selection of design concepts, which, in turn, are implemented as detailed (engineering) model and further downstream, the as-built system itself.")
storing the at least one output attribute-specific value in association with at least one of the source agent and the subject agent based on the output agent association of the at least one synthesis rule; (see, e.g., Austin, para. 158, "As shown in FIG. 10, the decomposition and refinement of design (object) details begins at the system level (shown as block 91) and flows down to the subsystem (shown as block 93) and component levels (shown as block 95). Once the details for a system (object) have been fully specified at each layer of abstraction, implementation begins, but in the reverse order (component 97, subsystem 99, system 101 )."; para. 159, "Referring to FIG. 11, a step-by-step procedure is presented which corresponds to the subject ontology-enabled traceability mechanisms embedded in each of the levels (i.e., stakeholder requirements, as well as system requirements, subsystem requirements, and component requirements 91, 93, 95) shown in of FIG. 10.") and 
generating at least one of a source agent profile and a subject agent
profile based on the stored at least one output attribute-specific value.” (see, e.g., para. 169, "A three-level framework for the implementation of ontology-enabled traceability mechanisms of the present invention, i.e., at the object level, the workspace level, and the system level, has been designed. At all levels of this hierarchy, and at all stages in the system development process, engineering objects are implemented using the model-view-controller design pattern presented in FIG. 9 supra, which shows that all entities contained in a workspace are based on model-view-controller scheme. System-level structure is a graph of connected workspaces. System-level behavior emanates
from the synchronization of data between workspaces, i.e., the requirements, ontology, and engineering model workspaces 72, 74, 76 shown in FIGS. 8-9.").
 	Regarding claim 2, Austin anticipates “The computerized method of claim 1, wherein the plurality of attributes are configurable based on a specified ontology.” (see, e.g., Austin, para. 182), "FIG. 15 represents an implementation of the system architecture shown in FIG. 7. The requirements, ontology, and engineering models synchronize their states through the use of traceability mechanisms implemented as graphs of listener mechanisms. Thus, when a user interacts with an object in the engineering view 96, messages for event interaction are propagated to the
ontology 94 and requirements views 92. The College Park Metro Station conceptually is both a Metro Station in a Transportation network, and a Node in a Graph.").
Regarding claim 3, Austin anticipates “The computerized method of claim 1, wherein the performing the at least one computational operation is based on one of the identification of the source agent indicator and the identification of the subject agent indicator, and wherein the performing the at least one computational operation comprises retrieving at least one of: at least one first stored attribute-specific value for the first attribute stored in association with the one of the identification of the source agent indicator and the identification of the subject agent indicator; and at least one second stored attribute-specific value for a second attribute different from the first attribute stored in association with the one of the identification of the source agent indicator and the identification of the subject agent indicator.” (see, e.g., Austin, para. 157-158).
Regarding claim 4, Austin anticipates “The computerized method of claim 3, wherein the computational operation further comprises at least one of: comparing the at least one first stored attribute-specific value or the at least one second stored attribute-specific value to a threshold; and comparing at least one first stored attribute-specific value or the at least one second stored attribute-specific value to the first attribute-specific value from the assertion signal.” (see, e.g., Austin, para. 157-158).
Regarding claim 5, Austin anticipates “The computerized method of claim 1, wherein the computational operation comprises at least one of: averaging attribute values associated with the subject agent indicator; filtering attribute values associated with the subject agent indicator based on a threshold; weighting attribute values associated with the subject agent based on stored information associated with at least one of the subject agent indicator and the source agent indicator; computing an update to the stored first attribute-specific value associated with at least one of the source agent indicator and the subject agent indicator; computing an update to the stored second attribute-specific value associated with at least one of the source agent indicator and the subject agent indicator.” (see, e.g., Austin, para. 152, "It is contemplated that an event-based model may be used for synchronization of states and data in views and models in the subject system. The expanded requirements block 72 in FIG. 9 illustrates this provision. Specifically, user actions detected in views 86, e.g., when a user highlights a row in a table of requirements (shown, for example, in FIGS. 6, 15, and 19-20), are propagated to the controller 88, which, in turn, forwards the updates to related views within the same workspace and to the controllers of connected workspaces. Similarly, property changes to a model 84 are sent to the controller 88 for distribution to related viewpoints and to the controllers of connected workspaces.").
Regarding claim 6, Austin anticipates “The computerized method of claim 5, wherein the stored information comprises a believability score associated with at least one of the subject agent indicator and the source agent indicator.” (para. 162, "In the next phase of the system development process, i.e., in the Solution Domain 156, for each requirement 154, a designer selects in step 158 one or more ontologies containing concepts which he/she believes may lead to a sound object (system) solution.").
Regarding claim 7, Austin anticipates “The computerized method of claim 1, wherein the generating at least one of a source agent profile and a subject agent profile based on the output attribute-specific value comprises generating text summarizing at least the output attribute specific value and at least one other assertion.” (see, e.g., Austin, para. 92, "On another hand, the XML is a meta-language (or set of rules) for defining domain-or-industry-specific markup languages. As an example, a mathematical language specification (MathML), captures the structure and content of mathematical notation (2002, MathML, Referenced on Apr. 6, 2002 in http://www.w3.org/Math). Another example is the scalable vector graphics (SVG) markup language, which defines two-dimensional vector graphics in a compact text format (Scalar Vector Graphics (SVG), referenced on Apr. 5, 2002 in ttp://www.w3.org/Graphics/SVG/Overview.html).").
Regarding claim 8, Austin anticipates “The computerized method of claim 1, where the identified subject agent indicator represents a person, and at least one of the plurality of attributes comprises an observable attribute of at least one of a person's personality or cognitive style.” (see, e.g., Austin, para. 162).
Regarding claim 9, Austin anticipates “The computerized method of claim 1, wherein the receiving, by the computing device, an assertion signal from the at least one source agent comprises receiving a plurality of assertion signals to yield a plurality of output attribute-specific values for at least one subject agent.” (see, e.g., Austin, para. 94-95).
Regarding claim 10, Austin anticipates “The computerized method of claim 9, further comprising adjusting at least one of the plurality of output attribute-specific values based on others of the plurality of output attribute specific values.” (see, e.g., Austin, para. 152).
Regarding claim 11, Austin anticipates “The computerized method of claim 10, wherein the adjusting the at least one of the plurality of output attribute-specific values comprises normalizing the plurality of output attribute-specific values to an expected or desired distribution.” (see, e.g., Austin, para. 152).
Regarding claim 12, Austin anticipates “The computerized method of claim 9, further comprising: comparing at least one of the plurality of output attribute-specific values associated with one subject agent and one attribute with at least one of a threshold and others of the plurality of output attribute-specific values associated with the one attribute, and identifying if the at least one of the plurality of output attribute-specific values is an outlier.” (see, e.g., Austin, para. 79, "(1) procedures for design rule checking may be embedded into the design concept nodes, thereby creating a pathway for system validation and verification processes that may be executed early in the engineering object (system)'s lifecycle where errors can easily be identified and corrected").
Regarding claim 13, Austin anticipates “The computerized method of claim 9, further comprising ranking at least two subject agents based on output attribute-specific values associated with the at least two subject agents for at least one attribute.” (see, e.g., Austin, para. 158).
Regarding claim 14, Austin anticipates “The computerized method of claim 13, further comprising generating a second assertion signal associated with at least one of the two subject agents based on the ranking.” (see, e.g., Austin, para. 169).
Regarding claim 15, Austin anticipates “The computerized method of claim 9, further comprising generating a graphical user interface to provide a user with access to at least a subset of the plurality of output attribute specific values, wherein the graphical user interface includes: at least one selection input configured to select output attribute-specific values based on at least one of an agent indicator, an attribute, a specified time period, and a specified attribute-specific value range, and a display element configured to display the at least a subset of the plurality of output attribute-specific values based on input from the at least one selection input.” (see, e.g., Austin, para. 134, "Each of the main entities in ontology-enabled traceability (i.e., the requirements, the ontologies, the engineering object models) are implemented using models and visual formalisms that favor their needs. The uniform modeling language (UML) may be used to visually display graphs of
ontology design concepts, and the structure and behavioral aspects of software programs in the subject system. Also, the SysML, the systems engineering markup language may be used for the same purpose. SysML, in particular, provides diagram types for the representation of requirements (i.e., requirements diagram), systems structures (e.g., block-diagram). and various aspects of system behavior {e.g., activity diagram. sequence diagram, statechart diagram).").
Regarding claim 16, Austin anticipates “The computerized method of claim 9, further comprising updating at least one of the synthesis rules based on the plurality of output attribute-specific values.” (see, e.g., Austin, para. 152).
Regarding claim 17, Austin anticipates “The computerized method of claim 1, wherein at least one of the identification of the first attribute from the plurality of attributes and the identification of the first attribute specific value comprises text, audio, or video data, and wherein the computerized method further comprises processing the text, audio, or video data to determine the at least one of the first attribute and the first attribute-specific value.” (see, e.g., Austin, para. 134).
Regarding claim 18, Austin anticipates “The computerized method of claim 1, further comprising associating the assertion signal with at least one event or time.” (see, e.g., Austin, para. 145, "As shown in FIG. 7, it is expected that software implementations operate as a network of loosely coupled systems, connected only by traceability mechanisms 60 and interfaces 62 for communication of events and required data for tracking of dependencies and evaluation of design rules.").
Regarding claim 19, Austin anticipates “The computerized method of claim 18, further comprising comparing the at least one output attribute specific value with at least one previously generated output attribute-specific value associated with the same attribute to produce an assertion about the at least one event.” (see, e.g., Austin, para. 145).
Regarding claim 20, Austin anticipates “The computerized method of claim 1, further comprising receiving at least one assertion from a nonagent about the subject agent, the assertion comprising: an identification of the subject agent indicator from the plurality of agent indicators, and an identification of the first attribute from the plurality of attributes, and an identification of a non-agent rated first attribute specific value; storing the non-agent rated attribute-specific value in association with the subject agent; and generating the subject agent profile based on the stored at least one output attribute specific value and the stored non-agent rated first attribute-specific value.” (see, e.g., Austin, para. 157-158).
Regarding claim 21, Austin anticipates “The computerized method of claim 1, wherein the assertion signal comprises one or more of audio, video, and text data, and wherein the identification of the first attribute from the plurality of attributes and the identification of a first attribute-specific value are extracted from the assertion signal using natural language processing.” (see, e.g., Austin, para. 135, "The ontology-enabled traceability mechanisms of the present invention (1) works together with standard visual formalisms for representing requirements, ontologies and engineering models, and (2) allow for a requirement to trace into an element of a diagram type. As an example of point 1, UML class diagrams are used to visually display ontologies for two viewpoints of system structure as will be presented in further paragraphs. Equivalent functionality could occur with the SysML and the Web Ontology Language (OWL)."; para. 145).
Regarding claim 22, Austin anticipates “The computerized method of claim 1, further comprising generating natural language based on at least one attribute-specific grammatical element and one or more of the at least one output attribute-specific value and the first attribute specific value.” (see, e.g., Austin, para. 135).
Regarding claim 23, Austin anticipates “A system comprising: a memory; and one or more processors coupled to the memory, the one or more processors being configured to read instructions from the memory that, during execution, cause the one or more processors to perform operations comprising: storing agent analysis data in a data store, the agent analysis data including: a plurality of agent indicators, a plurality of attributes, and a plurality of synthesis rules, each synthesis rule specifying: at least one associated input attribute of the plurality of attributes, at least one associated output attribute of the plurality of attributes, at least one computational operation to perform on an attribute specific value associated with the at least one associated input attribute, the computational operation yielding at least one output attribute-specific value for at least one of the at least one associated output attribute, and an output agent association, the output agent association indicating an assignment of the output attribute-specific value to one of a source agent and a subject agent; (see, e.g., Austin, para. 94, 95)
receiving an assertion signal from at least one source agent, the assertion signal comprising: an identification of a source agent indicator from the plurality of agent indicators, an identification of a subject agent indicator from the plurality of agent indicators, an identification of a first attribute from the plurality of attributes, and an identification of a first attribute-specific value; (see, e.g., Austin, para. 157)
applying a synthesis rule of the plurality of synthesis rules based on at least one of: the identification of the source agent indicator, the identification of the subject agent indicator, the identification of the first attribute, and the identification of the first attribute specific value, wherein applying the synthesis rule includes performing the at least one computational operation associated with the synthesis rule to yield the at least one output attribute-specific value; (para [0138]); storing the at least one output attribute-specific value in association with at least one of the source agent and the subject agent based on the output agent association of the at least one synthesis rule (paras [0158], (01591) and
generating at least one of a source agent profile and a subject agent profile based on the stored at least one output attribute-specific value.” (see, e.g., Austin, para. 162).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191